Citation Nr: 0117992	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  94-21 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for generalized rash on 
legs, chest and back, athlete's foot, and allergic reaction, 
claimed as due to exposure to Agent Orange.

3.  Entitlement to service connection for gastritis, 
gastroenteritis and duodenitis (gastrointestinal disorder 
manifested by burning sensation, difficulty holding food, and 
stomach cramping), claimed as due to exposure to Agent 
Orange.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1969.  He has been represented throughout his appeal 
by the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Houston, Texas Regional Office (RO).  By a rating action of 
March 1992, the RO denied the veteran's claims of entitlement 
to service connection for PTSD and bilateral hearing loss; 
this decision was confirmed by a rating action in April 1992.  
A notice of disagreement (NOD) with the March 1992 rating 
action was received in April 1992.  A statement of the case 
(SOC) was issued in July 1993, and the veteran's substantive 
appeal was received in September 1993.  A supplemental 
statement of the case (SSOC) was issued in November 1993.  
The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in March 1994.  A 
transcript of the hearing is of record.  A hearing officer's 
decision was entered in December 1994, which confirmed and 
continued the denial of service connection for PTSD and 
bilateral hearing loss.  An SSOC was issued in December 1994.  

By a rating action in December 1994, the RO denied service 
connection for tinnitus and unspecified disorders claimed as 
due to exposure to Agent Orange.  An NOD with respect to that 
determination was received in January 1995.  Subsequently, a 
rating action in March 1995 specifically denied service 
connection for generalized rash on legs, chest and back, 
athlete's foot, and allergic reaction, and gastritis, 
gastroenteritis and duodenitis (gastrointestinal disorder 
manifested by burning sensation, difficulty holding food, and 
stomach cramping), both claimed as due to exposure to Agent 
Orange.  An SOC was issued in April 1995, and a substantive 
appeal was issued in May 1995.  Following the receipt of 
additional medical records, an SSOC was issued in July 1997.  
The appeal was received at the Board in December 1998.  

In January 1999, the Board remanded the case to the RO for 
further development.  Following the requested development, 
SSOCs were issued in January and March 2001.  The appeal was 
received back at the Board in May 2001.  

For reasons that will be set forth below, the issues of 
entitlement to service connection for PTSD, service 
connection for gastritis, gastroenteritis and duodenitis 
(gastrointestinal disorder manifested by burning sensation, 
difficulty holding food, and stomach cramping), claimed as 
due to exposure to Agent Orange, service connection for 
bilateral hearing loss, and service connection for tinnitus, 
will be addressed in the remand section following the 
decision.  


FINDINGS OF FACT

1.  The veteran's DD Form 214 indicates that he was awarded 
the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal for service during the Vietnam era.  

2.  None of the veteran's skin disorders are diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  

3.  There is no medical evidence of record, which establishes 
a causal link between the veteran's skin disorders, including 
generalized rash on legs, chest and back, athlete's foot, and 
allergic reaction, and his military service.  


CONCLUSION OF LAW

Skin disorders, including generalized rash on legs, chest and 
back, athlete's foot, and allergic reaction, were not 
incurred as a result of service, either on a direct basis or 
as secondary to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 
1116 (West 1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C.A. § 5107); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 
3.309(e) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The record reflects that the veteran served on active duty 
from January 1967 to January 1969, with service in Vietnam 
from March 1967 to March 1968.  The records also indicate 
that the veteran was attached to the 223rd Supply and Service 
Company; his unit's area of Operation included Saigon, 
Cholon, and Tan Son Nhut.  The service medical records, 
including an enlistment examination in January 1967 as well 
as a separation examination in December 1968, were negative 
for any complaints or findings of any skin disorder.  

The record is devoid of any records of medical treatment from 
1969 to 1990.  

VA treatment records dated from August 1990 through May 1995, 
including hospital reports and progress notes, reflect that 
the veteran received clinical attention and treatment for 
several disabilities.  The records indicate that the veteran 
underwent an Agent Orange evaluation in September 1990, at 
which time he stated that he had noticed a rash which came 
and went; he described the rash as bumps on his thighs and 
shoulders of a longstanding duration.  Examination of the 
skin was normal, except for a scar on the medial aspect of 
the knee.  No pertinent diagnosis of a skin condition was 
noted.  

The veteran was seen in October 1990, with complaints of a 
rash on both arms for the past two weeks that was spreading; 
he also reported problems with itching.  The diagnosis was 
allergic reaction.  The veteran was next seen in April 1991, 
complaining of a rash and swelling of the face with itching.  
The assessment was allergic reaction (rash-pruritus) to gold.  

During a period of hospitalization for evaluation of a 
psychiatric disorder, from May 1991 to July 1991, the veteran 
complained of some irritation of his feet; it was noted that 
he appeared to have mild fungus infection.  The veteran was 
prescribed Desenex powder to be applied to his feet.  At 
discharge, the veteran was diagnosed with athlete's feet.  
During a subsequent period of hospitalization in October 
1991, it was noted that the veteran was allergic to P/O 
Cortisone; he stated that his face puffs up and his body 
breaks into a rash.  It was further noted that the veteran 
was also allergic to Imipramine, which cause him to develop a 
rash.  

Received in July 1999 were additional VA treatment reports 
dated from February 1993 through June 1999, which show that 
the veteran continued to receive clinical attention and 
treatment for several disabilities, including a skin 
condition.  The veteran was seen in June 1994 for complaints 
relating to foot fungus; the pertinent diagnosis was tinea 
pedis.  He was next seen in November 1995 for complaints of a 
rash in between his toes, which was spreading and itching; 
the pertinent diagnosis was tinea pedis.  In July 1996, the 
veteran was seen for complaints of a heat rash with itching; 
he indicated that he had no air condition at home.  

The pertinent diagnosis was photodermatitis.  Received in May 
2000 were VA progress notes dated from January 1995 to March 
2000, reflecting continued evaluation and treatment for 
several disabilities.  These records do not reflect any 
findings or diagnosis of a skin condition.  


Veterans' Claims Assistance Act.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As to the issue decided in this decision, the veteran's 
application appears to be complete.  He has been informed of 
the evidence necessary to substantiate his claim via the SOC 
and SSOC.  All reported records of pertinent treatment have 
been obtained, and the criteria for additional examinations 
do not appear to have been met.  The new law provides that an 
examination is necessary where there is competent evidence of 
a current disability, evidence that the current disability 
may be related to service, and the evidence is insufficient 
to decide the claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 5103A).  In this case there is 
no evidence that the current skin conditions may be related 
to service, including inservice exposure to Agent Orange.


II.  Legal analysis-Service connection.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the substantive law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

In addition to the general law as to service connection, 
above, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at 38 C.F.R. § 3.309(e) (2000), 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999); see Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  

In this case, the evidence preponderates against the 
veteran's claim on either a presumptive basis or a direct 
basis.  In particular, it is undisputed that the veteran 
served in Vietnam.  However, although the medical evidence 
establishes that diagnoses of tinea pedis, allergic reaction 
and photodermatitis have been made, and that the veteran 
receives treatment for symptoms associated with those 
diseases, the aforementioned diseases are not included within 
the list of specified diseases under 38 C.F.R. § 3.309(e).  

Not one of the veteran's medical reports shows a diagnosis of 
a disease included in the specified list for which service 
connection may be granted on a presumptive basis.  Thus, the 
evidence preponderates against the veteran's claim for 
service connection for skin disorders on a presumptive basis.  
Chase v. West, 13 Vet. App. 413 (2000); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e); see also 64 Fed. Reg. 59232-59243 
(1999).  

As noted above, where a disease is not specifically mentioned 
in applicable statute and regulation and when a disease is 
first diagnosed after service, service connection may still 
be established by evidence demonstrating that the disease in 
fact was incurred in service, aggravated by service, related 
to service or events from service, or, when applicable, by 
evidence that a presumption period applies. Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994) ("proof of direct service 
connection . . . entails proof that exposure during service 
caused the malady that appears many years later").  

Here, the competent evidence of record does not support the 
veteran's claim for service connection on a direct basis 
either.  Even though the veteran served in the Republic of 
Vietnam, the service medical records are silent with regard 
to a skin disorder, to include tinea pedis and 
photodermatitis.  The record is replete with VA medical 
reports dated from 1991 to 1999.  In relevant part, a VA 
hospital report dated in May 1991 document a diagnosis of 
athlete's foot (tinea pedis), and outpatient treatment 
reports thereafter show continued treatment for the skin 
disorders, including allergic reaction to gold and tinea 
pedis.  A July 1996 clinical entry documents that the veteran 
received treatment for heat rash, and that the diagnostic 
impression was reported as photodermatitis.  Nonetheless, 
these reports do not attribute the veteran's skin disorders 
to service or any events of service, to include any claimed 
herbicide exposure.  The medical evidence merely shows that 
the veteran receives current treatment.  This is insufficient 
to establish service connection.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed Cir. 2000); Chase and McCartt, both supra.  

Finally, because the record is devoid of any medical evidence 
of a nexus between the veteran's service and his current skin 
disorders, his assertions presented on appeal are 
insufficient to establish service connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the claim must be 
denied. 38 U.S.C.A. §§ 1110, 1116(a); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e).  


ORDER

Service connection for skin disorders, including generalized 
rash on legs, chest and back, athlete's foot, and allergic 
reaction, claimed as due to exposure to Agent Orange, is 
denied.  


REMAND

As noted above, on November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 
5100-5103A, 5106-7, 5126) (the "Act"), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999 to November 9, 2000).  
Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  

The Board has reviewed the veteran's claim in light of the 
new Act, and concludes that the development accomplished by 
the RO prior to the change in the law, with respect to the 
following issues, does not fully comply with the new 
requirements with regard to notice and an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  Further development is 
necessary so as to avoid any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

I.  Service connection for PTSD.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that a remand by the Board confers on a veteran (or 
claimant), as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.  

As noted above, the record clearly indicates that the veteran 
served on active duty in Vietnam from March 1967 to March 
1968, and his principal duty assignment during that time 
frame was as a supply handler with the 223rd Supply and 
Service Battalion.  The veteran has consistently maintained 
that, while attached to the supply unit, he often rode 
"shotgun" in supply convoys; he has reported being a 
machine gunner, and states that he spent most of his time in 
the field.  The veteran has also maintained that, while he 
himself was not injured, his close friend was killed in 
action, and he escorted the body to their hometown in Corpus 
Christi, Texas.  The veteran indicates that, as a result of 
the incidents which occurred in Vietnam, he has experienced 
recurrent nightmares and flashbacks over the years, and 
eventually developed PTSD.  

The record reflects that the veteran has had numerous 
psychiatric evaluations, and he has consistently received a 
diagnosis of PTSD, many of these purportedly based upon the 
veteran's experiences in Vietnam.  However, these diagnoses 
of PTSD were based upon reported in-service stressors for 
which there is no credible supporting evidence.  Unless a 
veteran was involved in combat, credible supporting evidence 
of the in-service stressor is necessary in order to support a 
diagnosis of PTSD.  

When this case was previously before the Board in January 
1999, it was remanded to the RO for further development.  The 
Board noted that the veteran had submitted a detailed 
description of events he considered as stressors for purposes 
of verification by VA in May 1992.  The Board also noted that 
an August 1994 request for verification of the veteran's 
stressors by the United States Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly Environmental 
Support Group), did not include many of the dates or details 
contained in that narrative.  It was further noted that an 
October 1994 reply by ESG requested further details, 
including dates of the veteran's claimed stressors, in order 
to verify any stressors.  The Board pointed out, however, 
that the veteran had already provided such information in the 
May 1992 statement; the Board also pointed out that the 
veteran had provided the name of a friend who was killed in 
action in a January 1994 statement.  

In the Board's January 1999 remand, the RO was directed to 
submit a request to the USASCRUR for further documentation or 
confirmation regarding the veteran's claimed stressors; in so 
doing, the RO was directed to include the veteran's May 1992 
statement with its request for additional information.  
Furthermore, the Board requested that the RO schedule the 
veteran for a VA examination to determine the nature and 
extent of his current psychiatric disability.  

In January 2000, the RO requested made additional efforts to 
obtain credible supporting evidence of the veteran's claimed 
stressors from the USASCRUR; the RO sent with the request a 
copy of the veteran's May 1992 statement in which he 
described the claimed stressors, and his service personnel 
records.  The RO also contacted the veteran in January 2000, 
requesting additional information, including the full name of 
his friend killed in Vietnam as described in the May 1992 
statement.  However, the Board notes that the veteran had 
previously provided the full name of his friend in a 
statement dated in January 1994.  

In a September 2000 response to the above request, the 
USASCRUR provided the complete 1967 history of the 223rd 
Supply and Service Company.  USASCRUR indicated that the 
unit's area of operation included Saigon, Cholon and Tan Son 
Nhut; however, the history did not mention combat actions.  
In a prior statement dated in October 1994, USASCRUR reported 
that it was known that Tan Son Nhut, Cholon, and Saigon were 
attacked during the veteran's Vietnam tour.  In its September 
2000 statement, the USASCRUR indicated that it also enclosed 
an extract from the Summation of Combat Activities involving 
Military Police during the period from January 30 to February 
6, 1968; it was noted that the report documents combat 
actions that occurred in the area of Saigon during the 1968 
TET Offensive.  It is noteworthy that the veteran's personnel 
records indicate that he participated in the 1968 TET 
Offensive.  

In the above statement, the USASCRUR indicated that Morning 
Reports (MRs), DA Form 1, which can be used to verify daily 
personnel actions such as unit casualties, can be ordered 
from the Director, National Personnel Records Center (NPRC).  
However, there is no indication that the RO ever took any 
action to follow up on the USASCRUR suggestion that the NPRC 
be contacted to obtain copies of morning reports.  In its 
October 1994 statement, the USASCRUR also suggested that 
additional information regarding causalities in the veteran's 
unit could possibly be obtained from the National Archives 
and Records Administration (NARA).  However, the evidence 
does not reveal that an attempt was made to obtain these 
records.  Accordingly, the RO should take further necessary 
action to obtain verification of the veteran's report of 
stressful incidents.  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  See West v. 
Brown, 7 Vet. App. 70 (1990).  

In addition, the Board notes that the Court, in Cohen, supra, 
has stated, with respect to the sufficiency of stressors to 
support a diagnosis of PTSD, that a more subjective test has 
been adopted under the Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed., of the American Psychiatric 
Association (DSM-IV).  In order for a stressor to 
sufficiently support a diagnosis of PTSD, a person must have 
been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others, and the 
person's response involved intense fear, helplessness, or 
horror.  

Under DSM-IV, there has been a modification in the 
nomenclature applied in the rating schedule for mental 
disorders, in place of the earlier version of that text, DSM- 
III. As the Court has noted, a significant change from DSM- 
III to DSM-IV is that the diagnostic criteria for a PTSD 
stressor (that is, the requirements for determining the 
sufficiency of a claimed stressor) "are no longer based 
solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response)."  Cohen, 10 Vet. App. at 141.  The 
Court has noted that, "under Cohen, the appellant was 
'entitled to receive the benefit of the most favorable 
version' of the DSM."  Helfer v. West, 11 Vet. App. 178, 179 
(1998), aff'd, 174 F.3d 1332 (Fed. Cir. 1999).  

The Board recognizes that, during the pendency of the 
veteran's claim, there was an amendment to 38 C.F.R. 
§ 3.304(f), governing PTSD claims, which, in pertinent part, 
changed the requirement of "medical evidence establishing a 
clear diagnosis of the condition" to "medical evidence 
diagnosing the condition in accordance with [38 C.F.R. § 
4.125(a)]."  See, e.g., Harth v. West, 14 Vet. App. 1, 5 
(2000).  The latter section does require diagnosis of PTSD by 
a medical examiner, consistent with DSM-IV.  

As to the second element of a PTSD claim, that credible 
supporting evidence shows that the claimed in-service 
stressors actually occurred, an opinion by a mental health 
professional based upon a post-service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor, and the veteran's lay testimony regarding the 
stressors is insufficient, standing alone, to establish 
service-connection.  Moreau v. Brown, supra, 9 Vet. App. at 
395; Doran v. Brown, 6 Vet. App. 283 (1995).  Accordingly, on 
remand the RO should attempt to obtain corroboration and/or 
supportive objective documentation of the veteran's stressor 
experiences.  See Zarycki v. Brown, 6 Vet. App. 91, 98-99 
(1993); West v. Brown, 7 Vet. App. 70 (1994).  It should be 
pointed out that corroboration of every detail, such as the 
veteran's own personal involvement, is not necessary.  Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  

In reference to the third element of a PTSD claim, that is, a 
link or nexus, established by the medical evidence, between 
current symptomatology and the claimed in-service stressors, 
the Court in Cohen held that, in making this determination, 
if the Board is in doubt as to whether the corroborated 
stressor contributed to the current symptomatology identified 
in the medical reports, then the Board must remand for the 
examiners to render an opinion as to nexus.  The veteran's 
principal psychiatric diagnosis is PTSD.  Critical elements 
of this diagnosis, most fundamentally those concerning the 
existence of a stressor or stressors, appear to be based 
wholly upon statements of history provided to the examiner by 
the veteran.  As noted above, the question of whether the 
veteran was exposed to a stressor in service is a factual 
determination and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  

Based on a review of the evidence, the Board finds that it is 
necessary to afford the veteran a psychiatric examination 
that takes into account the supporting evidence of the 
claimed stressors in light of the fact that the veteran has 
not had a formal VA examination since May 1992, especially 
one that considered the October 1994 and September 2000 
USASCRUR responses.  38 C.F.R. § 19.9 (2000).  Therefore, to 
satisfy VA's duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim, a new examination is 
also necessary to better evaluate the veteran's claim of 
service connection for PTSD.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In view of the above-cited decisions of the Court and 
applicable legal criteria, the Board concludes that 
additional development of the record is required prior to 
appellate consideration of the veteran's claim seeking 
entitlement to service connection for PTSD.  

II.  Service connection for GI disorder.

The veteran's service medical records indicate that he was 
seen in January 1968, complaining of having diarrhea for the 
past 48 hours; following an examination, the pertinent 
diagnosis was acute epidemic gastroenteritis at Camp Red 
Ball.  The veteran has asserted that he continues to 
experience stomach problems as a result of military service.  

Post-service medical records, dated from 1990 through 1999, 
reflect ongoing treatment for a gastrointestinal disorder, 
variously diagnosed.  A treatment report dated in August 1990 
reflects a diagnosis of peptic ulcer disease.  A VA hospital 
summary dated in October 1991 reflects a diagnosis of 
gastritis.  In January 1992, the veteran was seen for 
complaints of stomach discomfort and bloody spots in his 
bowel movements; the assessment was probable peptic ulcer 
disease vs. gastritis.  The veteran was seen for similar 
complaints in February 1992, at which time he was given a 
diagnosis of gastritis/duodenitis.  Among these records is 
the report of an upper gastrointestinal study, performed in 
February 1992, which revealed an intermittent sliding type of 
hiatal hernia without associated gastroesophageal reflux; the 
impression was gastritis and duodenitis, secondary to peptic 
ulcer disease.  

Medical opinions as to the relationship, if any, between the 
veteran's current complaints, findings, symptoms, or 
diagnoses pertaining to his gastrointestinal condition and 
the clinical findings noted in his service medical records 
have not been obtained.  The veteran has not been afforded an 
examination in connection with his claim; but the Board finds 
that such an examination is required under the new law.  

VA has a duty to assist a veteran with regard to his claim.  
Veterans' Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096-98, (2000) (to be codified at 38 U.S.C. §§ 
5103 and 5103A).  The VA duty to assist includes making 
reasonable efforts to obtain all relevant medical records and 
providing the veteran a medical examination when such an 
examination is necessary to make a decision on the claim.  
Accordingly, an examination is required to obtain a medical 
opinion as to whether the veteran currently has a 
gastrointestinal disability that is related to active 
service.

III.  Service connection for bilateral hearing loss and 
tinnitus.

The veteran alleges that he was exposed to gunfire noises 
during the course of military service, and that he first 
complained of ringing in the ears during service.  The 
veteran avers that he now has bilateral hearing loss and 
tinnitus as a result of the noise exposure that occurred in 
service.  He maintains that he has suffered from continuing 
symptoms since service.  However, while the record indicates 
that the veteran did serve in Vietnam for one year, the 
records indicate that he was employed as a groundskeeper at 
the Naval Air Station in Corpus Christi following service.  
The veteran's service medical records, including the 
enlistment examination in January 1967 as well as the 
separation examination in December 1968, indicate that the 
veteran's hearing was normal throughout his period of active 
duty.  

VA audiology evaluations dated in July 1991 and October 1994 
report findings of bilateral hearing loss and tinnitus.  
While the October 1994 examination reported findings of 
moderate to moderately severe sensorineural loss of hearing 
at 3-4 kHz in both ears, and bilateral tinnitus, no opinion 
was offered by the audiologist regarding the etiology of the 
veteran's hearing loss or tinnitus.  

The October 1994 audiological examination report indicates 
that the veteran meets the definition of a current bilateral 
hearing loss disability for VA service connection purposes, 
in that it appears from the graph of the audiogram that he 
has decibel levels of 40 or over in the frequencies 3000 and 
4000.  38 C.F.R. § 3.385 (2000)  However, these records are 
still incomplete.  The RO should then schedule the veteran 
for a VA audiological examination for rating purposes.  
Likewise, an opinion should be obtained concerning the 
etiology of the veteran's hearing loss and tinnitus.  

The VCAA requires in this case that the veteran be afforded 
an examination to determine the etiology of his conditions.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for PTSD, a 
gastrointestinal disorder, bilateral 
hearing loss, and tinnitus.  The RO 
should request the veteran to furnish 
signed authorizations for release to VA 
of private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources he identifies, not currently of 
record, should then be requested and 
associated with the claims folder.  
Regardless of any reply from the veteran, 
the RO should obtain medical records 
concerning the veteran from the VAMC in 
San Antonio, Texas, as well as from the 
VA Outpatient Clinic in Corpus Christi, 
Texas.  The veteran should be informed of 
any records that the RO is unsuccessful 
in obtaining.

2.  The RO should contact the Director, 
National Archives and Records 
Administration (NARA), ATTN: NCPNA-O, 
9700 Page Boulevard, St. Louis, Missouri 
63132, and request copies of the morning 
reports for the veteran's unit pertinent 
to the events identified in the May 1992 
and January 1994 statements of the 
veteran.  The RO should also attempt to 
obtain the operational reports, lessons 
learned statements, or any other 
information regarding activities of the 
veteran's unit or other unit identified 
during the time frame cited that would 
shed light on the events related by the 
veteran.  

3.  When all additional information has 
been obtained, the RO should prepare a 
summary of all verified stressors based 
on a review of all documents of record.  
This summary, and all associated 
documents, should be placed in the file.  
Whether such summary includes stressor 
events remains for determination 
following completion of the above 
development.  

4. If, and only if, the RO determines 
that there is credible supporting 
evidence of an inservice stressor or the 
record shows participation in combat, 
then the RO should schedule the veteran 
for a comprehensive psychiatric 
examination to be conducted by an 
examiner who has never previously 
examined or treated the veteran, if 
possible, to determine the diagnoses of 
all psychiatric disorders that are 
present.  The entire claims folder and a 
copy of this remand must be made 
available to the examiner prior to this 
examination.  The examination report 
should reflect review of pertinent 
material in the claims file.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
PTSD and whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied under DSM-IV.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation should be accomplished.  If 
the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  The examiner should integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain a 
true picture of the nature of the 
veteran's psychiatric status.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  

5.  The RO should arrange for a VA 
special gastrointestinal examination of 
the veteran by an appropriate specialist 
for the purpose of ascertaining the 
nature, extent of severity, and etiology 
of any gastrointestinal disorder, to 
include gastritis, gastroenteritis and 
duodenitis, which may be present.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that any gastrointestinal disability 
found on examination, to include peptic 
ulcer disease, had its onset in service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

6.  The veteran should be accorded an 
audiology examination to determine the 
etiology of any bilateral hearing loss 
and tinnitus.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner should review the claims folder 
and note such review in the examination 
report.  The examiner is requested to 
provide opinions addressing the 
relationship, if any, between any 
currently diagnosed bilateral hearing 
loss and tinnitus and the veteran's 
history of noise exposure during his 
period of active service.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  38 
C.F.R. § 4.2; See Stegall v. West, 11 
Vet. App. 268 (1998).  

8.  After completing any additional 
development deemed necessary, the RO 
should then readjudicate the veteran's 
claims, in light of any additional 
evidence added to the records assembled 
for appellate review.  If the 
determination remains adverse to the 
veteran in any way, both he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence, all applicable laws 
and regulations, and detailed reasons and 
bases for the decisions reached.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examinations 
requested in this remand are deemed necessary to evaluate his 
claims, and that a failure to report for scheduled 
examinations without good cause, may result in the denial of 
his service-connection claims.  38 C.F.R. § 3.655 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 


